317 F.2d 608
Dominick BARTONE, Appellant,v.UNITED STATES of America, Appellee.
No. 20024.
United States Court of Appeals Fifth Circuit.
May 24, 1963.
Rehearing Denied July 9, 1963.

O. B. Cline, Jr., Max Lurie, Miami, Fla., for appellant.
William J. Hamilton, Jr., Asst. U. S. Atty., Jacksonville, Fla., William S. Kenny, Atty., Dept. of Justice, Sheldon Krantz, Sp. Atty., Dept. of Justice, Miami, Fla., Edith House, U. S. Atty. for Southern District of Florida, for appellee.
Before TUTTLE, Chief Judge, JONES, Circuit Judge, and DE VANE, District Judge.
PER CURIAM.


1
This is an appeal from an order revoking the probation of the appellant. We have read the record carefully and conclude that there was ample basis for the exercise by the trial court of its discretion, in light of the clear violation of the terms of the probation, to revoke the order permitting appellant to remain at large.

The judgment is

2
Affirmed.